DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-18 are pending.  Claims 12-15 are withdrawn, and claims 1-11 and 16-18 are examined below.
Election/Restrictions
3.	Applicant’s election without traverse of claims 1-11 and 16-18 in the reply filed on 1/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “capable of performing reversible insertion/deinsertion of lithium at said anode” is indefinite, as claim 1 is a compositon, and as such, no anode is required.  Correction is required.

Regarding Claim 4, the limitation “the composition is free of any system or crosslinking” is indefinite, because the recitation appears to include all methods of crosslinking.  It is unclear how something can be cross-linked but also “free of a system of crosslinking”.  The claim is further indefinite, as it ends with “such as” with the remaining portion deleted.  Such as what?
Claims 2-11 and 16-18 are also rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 5, 10, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voillequin, U.S. Publication No. 2013/0244098 (cited in prior action) as evidenced by Therban 4307 technical data sheet).

The composition of Voillequin comprises an active material which comprises graphite that is capable of performing reversible insertion/deinsertion of lithium (an anode is also included; see paragraph 21), an electrically conductive filler and a crosslinked elastomeric binder comprising HNBR (see table 1) has a mass content of acrylonitrile based units greater than or equal to 40% (the attached Therban 4307 used in the reference data sheet provides a % of acrylonitrile of 42.5 %) and is crosslinked.
The examiner notes that claim 1 uses and/or with respect to the additional NBR.  Thus, given the broadest reasonable interpretation of the claims, the NBR need not be included.
The examiner notes that the limitation “via thermal oxidation” is a product by process limitation.  The patentability of a product does not depend upon its method of production.  If the product in the product by process claim is the same as or obvious from the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2112 I.
Regarding Claim 5, Voillequin provides that the binder meets the requirements claimed (see table 1.  The examiner reiterates that the use of and/or, given the broadest reasonable interpretation, only requires the one HNBR compound).
Regarding Claim 10, Voillequin teaches that the compound is used as an electrode for a lithium battery anode in combination with a metallic current collector (see paragraph 39).
Regarding Claim 11, Voillequin teaches the resulting battery, which includes  the anode described above; a cathode (see paragraph 43) and an electrolyte including a lithium salt and a non-aqueous solvent (see paragraph 40).
Regarding Clam 16, Voillequin provides that the crosslinked binder is present in a mass raction less than or equal to 4%.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voillequin, as applied above.
Regarding Claim 8, Voillequin teaches a composition for lithium battery anodes as described above.  
	As characterized by applicant, the Therban compound used in the invention contains 42.5 % mass content of acrylonitrile based units.  The examiner notes that the technical data sheet provides a +/-1.5 value for the mass content therein.  As such, the baseline material may include 44 % mass content.
	As such, it would be obvious to one of ordinary skill in the art to modify the mass content of acrylonitrile based units to 44, as such value is within the margin of error of the compound used by Voillequin.
	Regarding Claim 9, Voillequin teaches that the composition may contain a mass fraction of greater than 85 % of an active material.  Voillequin provides values in the examples greater than 90 (see table 1), also teaching that a mass fraction between 1 and 6 % of a carbon black conductive filler may be included (see table 1).

	Therefore, it would be obvious to one of ordinary skill in the art to modify the composition of Voillequin by specifically using graphite as the active material, because Voillequin identifies graphite as a suitable active material.
16.	Claims 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Voillequin in view of ASTM D5902 – 05 (2015 reapproval).
	Regarding Claims 6, 17, and 18, Voillequin teaches a composition as discussed above.  The HNBR used by Voillequin, as cited in the present specification, does not have the acclaimed acyrlontrile mass fraction or iodine value (which is a measure for unsaturation).
	In the ASTM standard D5902-05 (2015 reapproval), ASTM notes that HNBR compounds are available at different acrylonitrile content and levels of unsaturation (e.g. iodine value) (see section 4.1).  These values determine properties such resistance to aging and chemicals (chemical resistance would be especially useful in the context of a Lithium battery).  Thus, the ASTM standard itself identifies acrylonitrile content and iodine value as results effective.
	Therefore, it would be obvious to one of ordinary skill in the art to optimize the iodine number and the acrylonitrile value as noted in the ASTM standard, in order to tailor the desired properties of the composition.  
17.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voillequin, as applied above, in view of Kono, U.S. Publication No. 2006/0222952.
	Regarding Claim 7, Voillequin teaches “at least one” elastomer, implying more than one may be used.  Voillequin does not specifically provide including an NBR as an additional material.
	Kono teaches an electrode material with an elastomer that may be a combination of HNBR and NBR (see paragraph 32) with an NBR being particularily preferred,
.

	
Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 2, claim 2 provides structure associated with the thermal oxidation crosslinking that is not present in the prior art (which uses a different crosslinking system).  There is no teaching or motivation for one of ordinary skill in the art to provide these features.  As such, these claims would be allowable if written in independent form after correction of the issues under 35 U.S.C. 112 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721